In an action to recover damages for personal injuries, etc., the defendants Ford Motor Credit Company and Ford Credit Titling Trust appeal from an order of the Supreme Court, Richmond County (Minardo, J.), dated January 3, 2002, which denied that branch of their motion which was to vacate the plaintiffs’ note of issue and certificate of readiness pursuant to 22 NYCRR 202.21 (e).
Ordered that the order is reversed, on the law, with costs, the branch of the motion which was to vacate the plaintiffs’ note of issue and certificate of readiness pursuant to 22 NYCRR 202.21 (e) is granted, and the note of issue and certificate of readiness are vacated.
*497The plaintiffs’ certificate of readiness incorrectly stated that all pretrial discovery had been completed. Because this was a misstatement of a material fact, the filing of the note of issue was a nullity, and should have been vacated (see 22 NYCRR 202.21 [e]; Drapaniotis v 36-08 33rd St. Corp., 288 AD2d 254; Macancela v Pekurar, 286 AD2d 320, 321; Garofalo v Mercy Hosp., 271 AD2d 642; Spilky v TRW, Inc., 225 AD2d 539, 540). Florio, J.P., Friedmann, Adams and Crane, JJ., concur.